Citation Nr: 1544675	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  15-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, inclusive of PTSD, anxiety, and depression, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

2.  Entitlement to service connection for bilateral knee osteoarthritis, to include the  question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

3.  Entitlement to service connection for hearing loss of the left ear.

4.  Entitlement to service connection for hyperlipidemia.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for a low back disorder.  

8.  Entitlement to service connection for bilateral hip osteoarthritis.  

9.  Entitlement to a rating in excess of 10 percent for tinnitus of the right ear.  

10.  Entitlement to a rating in excess of 0 percent for hearing loss of the right ear.  

11.  Entitlement to a rating in excess of 0 percent for folliculitis.  

12.  Entitlement to a rating in excess of 0 percent for resection of left eye pterygium with residual faint nasal conjunctival scar.  

13.  Entitlement to a rating in excess of 0 percent for recurrent nasal pterygium of the right eye.  

14.  Entitlement to a total disability rating for compensation due to individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1974 and from January 1991 to October 1991, to include service in the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in February 2013 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  

The Veteran herein seeks service connection for an acquired psychiatric disorder, variously diagnosed, on the basis of a claim to reopen following entry of a denial of service connection for PTSD and an anxiety disorder in November 2004.  Such issue as expanded is identified on the title page of this document.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims for service connection for an acquired psychiatric disorder and for bilateral knee osteoarthritis, as well as original claims for service connection for hypertension, a low back disorder, and bilateral hip osteoarthritis, and a claim for increase for folliculitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In an April 2014 document submitted by a private physician, there is raised a claim for TDIU entitlement of the Veteran.  That claim has not to date been developed, adjudicated, or certified for appellate review, but is further addressed in the REMAND portion of this document below.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, inclusive of PTSD and an anxiety disorder, was most recently denied by RO action in November 2004 and service connection for bilateral knee osteoarthritis was most recently denied by a decision of the Board in April 2005; following notice to the Veteran of the actions taken and his appellate rights, no appeal as to either denial was initiated by the Veteran.  

2.  Since entry of the November 2004 and April 2005 actions, denying service connection for acquired psychiatric and bilateral knee osteoarthritis, respectively, 

evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating those claims.

3.  Service treatment records are negative for complaints or findings of hearing loss of the left ear, a disorder associated with hyperlipidemia, or sleep apnea; chronic hearing loss of the left ear for VA purposes is not demonstrated postservice and persuasive evidence of the existence of a disorder involving hyperlipidemia or as to the service origin of sleep apnea is not indicated.  

4.  The Veteran is already in receipt of the maximum rating assignable for tinnitus of the right ear.  

5.  The Veteran's hearing loss of the right ear is productive of not more than level I hearing and there is not shown to be an exceptional hearing impairment involving his right ear.  

6.  The Veteran's postoperative residuals of left eye pterygium with residual faint nasal conjunctival scar are at present manifested by a temporal pinguecula without  any associated visual impairment, disfigurement, or active or inactive conjunctivitis.  

7.  The Veteran's recurrent nasal pterygium of the right eye is at present manifested by a recurrence of the right eye nasal pterygium with temporal pinguecula and corneal involvement involving a nasal pterygium of 1.3 millimeters onto the cornea; a related visual impairment, disfigurement, or active or inactive conjunctivitis is not shown.  

8.  As to all disabilities for which an initial or increased rating is sought, the schedular criteria for each encompass all pertinent complaints or findings and are otherwise adequate for their evaluation.  




CONCLUSIONS OF LAW

1.  The decisions entered in November 2004 and April 2005, denying entitlement to service connection for an acquired psychiatric disorder and bilateral knee osteoarthritis, respectively, are final; new and material evidence has been received by VA to reopen those previously denied claims.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

2.  Hearing loss of the left ear was not incurred in or aggravated by service, nor may a sensorineural hearing loss of the left ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).  

3.  Hyperlipidemia, in the absence of an associated disorder, is not a disease or injury resulting in disability for which VA compensation is payable.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).  

4.  Sleep apnea was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).  

5.  The criteria for the assignment of a rating in excess of 10 percent for tinnitus of the right ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2015).  

6.  The criteria for the assignment of a rating in excess of 0 percent for hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).  

7.  The criteria for the assignment of a rating in excess of 0 percent for resection of left eye pterygium with residual faint nasal conjunctival scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.79, Diagnostic Code 6034 (2015).  

8.  The criteria for the assignment of a rating in excess of 0 percent for recurrent nasal pterygium of the right eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.79, Diagnostic Code 6034 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

The Veteran was advised in writing of the information and evidence needed to substantiate his claims for VA compensation through RO letters, dated in December 2013 and June 2014.  Moreover, he does not contend that there has been any failure on the VA's part to complete its duty to notify.  Also, once service connection is granted and the claim is substantiated, additional notice is not required as to any downstream matters and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of his claims, which is not abrogated by the granting of service connection.  Of record are service treatment records, as well as examination and treatment records compiled by VA and non-VA sources following the Veteran's separation from service and the Veteran's own statements.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the retrieval of pertinent records has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Mayfield, supra.  

The record indicates that the Veteran has been afforded multiple VA medical examinations in order to assess the nature, etiology, and/or severity of the disorders in question, be they related to claims for service connection or higher ratings, with the exception of his claimed hyperlipidemia.  The Veteran's hyperlipidemia is not a disability for which VA compensation is payable in the absence of a showing of related disablement, and, as such, no VA examination relating thereto is needed.  As to the other disorders, his claims folder was made available to each VA examiner and detailed findings and opinions with fully supported rationales were obtained as a result of those examinations and are found to be adequate for full and equitable review of the appellate issues herein addressed on their merits.  For those reasons, remand for additional VA examination or opinion is not deemed necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulation. 

Claims to Reopen for Service Connection

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the AOJ, here the RO, or by the Board that are not appealed within the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for PTSD and an anxiety disorder was most recently denied by VA through an RO rating decision of November 2004 on the basis that a diagnosis of PTSD was not confirmed and that an anxiety disorder was not otherwise linked to service.  Service connection for bilateral knee osteoarthritis of the knees was denied by the Board through its decision of April 2005 on the basis that it was not shown in service or within the one-year period following service separation and not otherwise linked to military service.  Following notice to the Veteran of the actions taken, no timely appeals were initiated, thereby rendering final those actions.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denials.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of examination and/or treatment reports compiled by VA and/or non-VA clinicians diagnosing the Veteran's PTSD, anxiety disorder, depressive disorder, major depressive disorder, as well as his bilateral knee osteoarthritis, and linking same to his periods of military service.  

The credibility of this evidence, be it testimonial and/or documentary in nature, as opposed to its weight is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992) and it otherwise meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the Veteran's claims for service connection for an acquired psychiatric disorder and bilateral knee osteoarthritis by way of service incurrence.  To that extent, alone, the previously denied claims therefor are reopened and such matters are further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


Original Claims for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic diseases, such as an organic disease of the nervous system, including  sensorineural hearing loss, are presumed to have been incurred in service if manifest to a degree of 10 percent or more within the one-year period immediately following service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is authorized to compensate any Persian Gulf veteran suffering from a qualifying chronic disability resulting from an undiagnosed illness, a medically unexplained multi-symptom illness, or any diagnosed illness that the VA Secretary determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

Here, the Veteran alleges, in part, that he suffers from left ear hearing loss, hyperlipidemia, and sleep apnea, each of which originated in service or as a result of his service in Southwest Asia.  He points the Board's attention to the reports provided by private attending or consulting clinicians who offer diagnoses of the foregoing entities and opinions linking each to military service.  

First and foremost, the Board acknowledges that the Veteran served in the Southwest Asia Theatre of Operations from February to September 1991 and, hence, he meets the threshold criterion for consideration of service connection on the basis of undiagnosed illness.  However, in this instance there are defined diagnoses of disability as to hearing loss of the left ear and sleep apnea and, as such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application in this instance.  The Board notes as well that while the Veteran carries a diagnosis of hyperlipidemia, and at times, triglyceridemia, those entities represent laboratory findings, which in the absence of an associated disease or injury, are not disabilities for which VA compensation is payable.  See 38 C.F.R. § 3.303.  That is the case in this instance, thereby barring service connection for hyperlipidemia.  Accordingly, the question for review as to the two other disorders is whether one or both originated in service or as a result of that service.  

Service examination and treatment records fail to disclose any complaint, finding, or diagnosis involving hearing loss of the left ear or sleep apnea.  One or more complaints of insomnia are indicated, but sleep apnea relates to an inability to breathe fully during the deep stages of sleep, as brought forth by a recent VA examination and opinion, and complaints or findings relating to breathing difficulties while sleeping are not shown by service treatment or examination records.  

Audiometric data developed in service fail to identify hearing loss of the left ear meeting the criteria of 38 C.F.R. § 3.385, a threshold criterion for service connection for hearing loss, notwithstanding conceded inservice acoustic trauma.  Audiometric testing in July 1980 disclosed hearing loss of the left ear for VA purposes, but further testing in 1985, 1989, 1991, and 1998 fails to confirm its presence.  The July 1980 results were characterized as questionable by a VA examiner in November 2014, when further audiometric testing failed to disclose left ear hearing loss for VA purposes and the VA examiner specifically concluded that the auditory acuity of the Veteran's left ear was normal and that there had not been a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the left ear.  The Board, too, notes that a private physician in an April 2014 statement set forth a diagnosis bilateral deafness, with notation of the Veteran's complaints of hearing loss due to inservice noise exposure since his service discharge, and the physician's attribution of that deafness to military service.  However, such is not accompanied by audiometric data specifically identifying the existence of current disability involving hearing loss of the left ear for VA purposes and there is no indication that such opinion was based on other than the Veteran's unsubstantiated history.  To that end, a preponderance of the evidence is found to be against a showing of the existence of chronic disability involving hearing loss of the left ear for VA purposes.  

Regarding the Veteran's sleep apnea, pertinent complaints, findings, or diagnoses are not shown in medical examination and treatment records for many years after his last service discharge.  No VA clinician has linked the Veteran's sleep apnea to military service or any event thereof and it is evident that a private clinician in her January 2013 statement indicated that the Veteran had complained of snoring and gasping for breath during sleep since his active duty and not before and, as well, noted that stress while on active duty during wartime was an additional contributor to the anatomical factors decreasing his cross-sectional area of the upper airway and increasing the pressure surrounding that airway.  And, on that basis, the private physician in January 2013 concluded that it was at least as likely as not that the Veteran's sleep apnea was service connected.  

As well, another non-VA physician in April 2014 described current manifestations experienced by the Veteran including fatigue, restlessness, daytime somnolence, morning sluggishness, loud snoring, and cyclical breath cessation episodes with thrashing movements of the extremities during sleep.  However, that physician did not specifically link the Veteran's diagnosed obstructive sleep apnea to his military service, and, as was the case with the January 2013 examination and opinion, it is not shown that such were founded on the basis of a review of the all pertinent records, but only the Veteran's unsubstantiated account.   

Included in the record is the report of a VA examination in January 2014 relating to the Veteran's sleep apnea.  On the basis of his review of the claims folder in its entirety, that VA examiner concluded that it was less likely as not that the Veteran's sleep apnea was of service origin, noting its initial diagnosis had occurred more than 20 years after service discharge, the absence of documented inservice complaints, and that insomnia and trouble falling asleep were not among the symptoms involving sleep apnea.  It was set forth that sleep apnea entailed breathing difficulties during the deep stages of sleep when one was very relaxed and the muscles of the oropharynx, neck, and tongue collapsed, closing the airway.  The most likely contributing factors were cited by the VA examiner as obesity, elongation of the uvula, and loss of normal pharyngeal muscle tone.  There was in the opinion of the VA examiner a clear link between the Veteran's significant weight increase after service discharge and the development of his sleep apnea; the Veteran was noted to be classified currently as obese with a body mass index of greater than 30.  

The Veteran's account that he has hearing loss of the left ear, hyperlipidemia, and sleep apnea is noted, but in the absence of a showing of medical training or knowledge he is only competent to describe what comes to him through his senses, including exposure to loud noises, inability to hear others, sleep difficulties, what others have told him, and the like; he is not competent to offer a medical diagnosis or opine as to the etiology of a claimed disorder.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), and Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Such account as to the disorders herein at issue is not inherently incredible, but the record provides only minimal corroboration of the Veteran's account by way of the 2013 and 2014 reports from private clinicians, who relied on the history provided by the Veteran as opposed to a detailed review of the entirety of the claims folder or a complete set of medical records from service and beyond.  A complete review of the record was undertaken by VA physicians and that fact renders the resulting opinion(s) far more persuasive.  Service records are entirely negative for any relevant complaint or finding; there, too, is a significant lapse of time between the Veteran's service separation and the point in time that his sleep apnea was initially shown, and that fact contraindicates entitlement to the benefits sought.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In all, the evidence preponderates against a finding as to the service incurrence of the Veteran's hearing loss of the left ear, hyperlipidemia, and sleep apnea.  The evidence in support of the claims advanced is not particularly probative or persuasive when viewed in the context of all of the evidence.  The Veteran is not, in the absence of a showing of the requisite science or medical background, competent to render opinions as to medical diagnosis or causation, as they fall beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

For the reasons stated above, the Board finds that a preponderance of the competent evidence is against the claims for service connection for hearing loss of the left ear, hyperlipidemia, and sleep apnea, requiring denial of such claims.  Accordingly, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).  

Claims for Initial/Increased Ratings

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

In any claim for initial or increased rating, there is also for consideration whether the claimant is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the schedular criteria will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under 38 C.F.R. § 3.321, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The record reflects that service connection for recurrent nasal pterygium of the right eye was established by RO action in December 2004.  At that time, a 0 percent evaluation was assigned under DC 6034 for nasal pterygium, effective from August 1998.  Service connection for left eye pterygium with a residual faint nasal conjunctival scar, asymptomatic, was granted by an RO decision in September 2011, when a 0 percent rating was assigned under DC 6034, from August 1998.  By rating action in November 2014, service connection was established for hearing loss and tinnitus of the right ear; a 10 percent rating was assigned under DC 6260 for tinnitus as of May 2014 and a 0 percent rating for hearing loss under DC 6100 was assigned from May 2014.  The notice of disagreement as to the ratings assigned in November 2014 was received by VA in December 2014, leading to the instant appeal.  

A.  Right Ear Tinnitus and Hearing Loss

The Veteran is already in receipt of the highest rating possible under DC 6260 for tinnitus of the right ear and it is noted that under DC 6260 recurrent tinnitus is rated as 10 percent disabling.  The regulation specifically instructs that adjudicators are to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260.  

In the context of a challenge involving bilateral versus unilateral tinnitus, the United States Court of Appeals for the Federal Circuit has upheld the VA's interpretation of the regulation as limiting the Veteran to a single, 10 percent disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Here, the Veteran's tinnitus is but unilateral and alternate DCs do not afford a basis for the assignment of any higher schedular evaluation.  In sum, the highest available evaluation for tinnitus, the 10 percent rating under DC 6260, has already been assigned throughout the period in question.  Fenderson, supra.  

The RO has denied the Veteran's claim for increase for tinnitus because under DC 6260 a 10 percent disability rating is the highest rating provided.  As well, the RO has declined to refer the claim for extraschedular consideration to the VA's Under Secretary for Benefits or its Director of the Compensation and Pension Service as the schedular criteria were found to be adequate for evaluation of the Veteran's tinnitus.  Given that the Veteran does not describe symptoms or manifestations beyond the scope of DC 6260, nor does the record denote their presence, the Board concurs.  Thun, supra.  Because the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus and as there is no legal basis upon which to award a higher schedular or extraschedular evaluation for tinnitus, his appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Insofar as the Veteran's right ear hearing loss is concerned, it is noted that the applicable legal criteria by which the Board is bound call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. 38 C.F.R.  § 4.85. Such results are then charted at 38 C.F.R. § 4.85, Tables VI and VII. 

Under 38 C.F.R. § 4.86(a), for evaluation of certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85, if pure tone thresholds at each of the four frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the puretone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral. 

In order to establish entitlement to a compensable evaluation for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability for unilateral service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.87, DC 6100.  

Audiometric testing conducted from May 2014 to the present discloses not more than level I hearing for the service-connected right ear and presumed level I hearing for the nonservice-connected left ear, without a showing of an exceptional hearing impairment.  The combination of level I hearing impairment warrants not more than a 0 percent rating under DC 6100 and it is not otherwise shown to be symptoms or manifestations involving the Veteran's right ear hearing loss beyond the scope of the schedular criteria, such as might warrant the assignment of an extrascehdular evaluation.  On that basis, there is no plausible basis for the assignment of an initial compensable rating for the period from May 2014 to the present.  


B.  Bilateral Eye Pterygium

Under DC 6034, pterygium is to be rated on the basis of visual impairment, disfigurement under DC 7800, conjunctivitis under DC 6018, etc., depending upon the particular findings.  

A VA outpatient eye examination in May 2013 disclosed some diminution of visual acuity but only as a result of refractive error, which is not a disability for which VA compensation is payable.  VA examination in February 2014 revealed a recurrent nasal pterygium of the right eye and postoperative residuals of a nasal pterygium of the left eye without recurrence.  Other nonservice-connected entities, including incipient senile cataracts of both eyes and bilateral blepharitis manifested by mild foamy Meibomian gland secretions, were also noted.  Slit lamp and external eye examination demonstrated a nasal pterygium of the right eye with temporal pinguecula, as well as a temporal pinguecula of the left eye.  Corneal evaluation showed no abnormality on the left and on the right, there was a nasal pterygium of 1.3 millimeters onto the cornea.  No visual impairment was noted as a result of the service-connected disabilities herein at issue, although it was stated that the best correctable vision for near and far was 20/40 or better for each eye and that any diminution in visual acuity was the result of refractive error and incipient cataracts of both eyes.  The Veteran's noted symptoms of eye redness and a foreign-body sensation involving sand in both eyes, but worse in the right eye and at night, particularly with night driving, were in the opinion of the VA examiner due to recurrent pterygium of the right eye and blepharitis of both eyes, the latter of which is nonservice-connected.  Neither the Veteran's blepharitis, nor his incipient cataracts were in the opinion of the VA examiner secondary to either service-connected eye disorder herein at issue.  

Under DC 6079, a noncompensable evaluation is warranted where vision is 20/40 in both eyes and the Veteran's best corrected visual acuity is 20/40 or better for both near and distance.  Under DC 7800, there is no showing of disfigurement or scarring due either to pterygium or pinguecula.  See 38 C.F.R. § 4.79, DC 6037.  There is also not shown to be active conjunctivitis with objective findings such as red, thick conjunctivae, mucous secretion, etc., such as would warrant a 10 percent evaluation under DC 6018.  Similarly, inactive conjunctivitis is to be rated on the basis of residuals, including visual impairment or disfigurement, but there is no showing of any such residuals.  While the VA examiner conceded that only a portion of the Veteran's eye symptoms, including redness of the eyes and a sensation of sand in the eyes requiring use of eye drops, were attributable to the recurrent right eye pterygium, with such also being the result of nonservice-connected blepharitis, no basis for the assignment of a compensable schedular evaluation is found and the minimal manifestations are not shown to be beyond the scope of the schedular criteria, as might warrant the assignment of a compensable evaluation on an extraschedular basis.  


ORDER

New and material evidence having been received, the Veteran's previously denied claims for service connection for an acquired psychiatric disorder and bilateral knee osteoarthritis are reopened.  To that extent, alone, the appeal is allowed.

Service connection for hearing loss of the left ear is denied.  

Service connection for hyperlipidemia is denied.  

Service connection for sleep apnea is denied.  

A rating in excess of 10 percent for tinnitus of the right ear is denied.  

A rating in excess of 0 percent for hearing loss of the right ear is denied.  

A rating in excess of 0 percent for resection of left eye pterygium of the left eye with a residual faint nasal conjunctival scar is denied.  

A rating in excess of 0 percent for recurrent nasal pterygium of the right eye is denied.  

REMAND

The Veteran alleges that he has hypertension, a low back disorder, and bilateral hip arthritis which are of service origin and he has presented medical evidence of the existence of current disability relating to each and medical opinion evidence linking each to his military service.  He alleges error on the RO's part in failing to conduct VA examinations as to those claimed disabilities and the Board concurs that, under the circumstances, further evidentiary development to include the conduct of appropriate VA examinations and obtaining medical opinions relating to a nexus to service of the claimed disorders is necessary for compliance with VA's duty to assist.  

The record reflects that the Veteran was afforded a VA medical examination and a medical opinion was obtained in January 2014 as to the nexus of a claimed right knee disorder to service.  But, further medical examination and opinion are needed with respect to the Veteran's left knee, particularly in light of the Board's affirmation that the previously denied claim for bilateral knee disability has been reopened.  Similarly, further VA examination and medical opinion are needed as to the claim for service connection for an acquired psychiatric disorder, herein reopened, given that the VA examination and opinion obtained in January 2014 were limited to PTSD, notwithstanding entry of a diagnosis of an unspecified anxiety disorder at the time of that examination.  As well, the record is otherwise reflective of additional psychiatric diagnoses, including but not limited to a generalized anxiety disorder and major depressive disorder.   

There is also at issue in this appeal a claim for increase for folliculitis noted by the RO to have been received by VA in February 2013.  Service connection therefor was established by RO action in November 2004, when it was found to entail a recurrent but intermittent skin rash over one percent of the body (principally affecting the upper extremities, buttocks, trunk, and thighs) and no exposed areas, which was found to be at least as likely as not related to a right thigh abscess first noted and treated in service in 1991.   In connection with that claim the Veteran was afforded a VA skin examination in February 2014 which identified only a diagnosis of a recurrent perianal fistula.  Surgical correction thereof was noted to have been required in service and following service, the most recent of which had occurred within the previous year.  Complaints of continuing drainage were made known by the Veteran, but none was found on clinical evaluation.  Only a skin tag in the area of prior surgery was noted, without other observable abnormality.  Indicia of folliculitis or other skin disorder were not in evidence at that time.  

Folliculitis is not specifically identified in the VA's Schedule for Rating Disabilities but is rated by analogy per 38 C.F.R. § 4.20 (2015) under DC 7806 for dermatitis or eczema.  However, anal fistulae are rated under a separate regulation, specifically 38 C.F.R. § 4.114, DC 7335, on the basis of impairment of anal sphincter control.  Examination relating to the Veteran's perianal fistula has not been undertaken during the course of the instant appeal, nor has the AOJ considered rating the disorder at issue under DC 7335.  Remand for further examinations, both of the skin and digestive system, is found by the Board to be in order, prior to entry of a final administrative decision as to the rating for assignment for such disorder.  

Also, as indicated in the Introduction above, the Veteran has advanced a claim for TDIU entitlement, which to date has not been developed or adjudicated by the AOJ.  Remand to permit the AOJ to undertake those actions is deemed necessary.  

Accordingly, this portion of the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's electronic claims folder.  

2.  Undertake initial development of the Veteran's claim for TDIU entitlement, leading to an initial adjudication thereof and notice to the Veteran of the action taken and his appellate rights.  

3.  Afford the Veteran VA examinations for evaluation of the nature and etiology of his claimed hypertension; bilateral knee, hip, and low back disorders; and an acquired psychiatric disorder, variously diagnosed.  The entirety of the Veteran's electronic claims folder should be provided to each VA examiner for study of this case.  Such examinations should include, as applicable, a complete review of the Veteran's medical and psychiatric history, clinical or mental status evaluation, and any and all testing deemed necessary by each examiner.  All pertinent diagnoses should be fully set forth.  

Each examiner should be asked to offer medical opinions, as applicable to the disorders evaluated, as follows:

(a)  Regarding the claimed hypertension, is it at least as likely as not that the Veteran's hypertension originated in service or to a degree of 10 percent or more within the one year period following any discharge from military service?

(b)  Regarding the claimed musculoskeletal disorders, is it at least as is it at least as likely as not that any disorder of either knee or hip or the low back originated in service or was arthritis of any affected area shown to a degree of 10 percent or more within the one year period following any discharge from military service?

(c)  As for any claimed acquired psychiatric disorder, is it at least as likely as not that any such disorder originated in service, and if a psychosis is shown, then was it manifested to a degree of 10 percent or more within the one year period following any discharge from military service?  Whether or not a diagnosis of PTSD is warranted on the basis of an inservice stressor should be fully explored, to include consideration of the opinions set forth by attending VA and non-VA clinicians as to the presence of PTSD and the occurrence of an inservice stressor.  

4.  Afford the Veteran additional VA skin and digestive system examinations in order to more clearly assess the nature and severity of his service-connected folliculitis.  Every effort should be made to assess the Veteran's skin during a period in which any related rash is evident.  The claims folder in its entirety should be made available to all VA examiners and the requested examinations should include a detailed medical history, clinical evaluation, and any indicated testing.  All pertinent diagnoses should be set forth and the relationship of any indicated perianal fistula to the previously diagnosed folliculitis, as well as its effect, if any, on anal sphincter control, should be fully detailed.  

5.  Lastly, readjudicate the issues on appeal and if any benefit sought is not granted, then provide the Veteran with a supplemental statement of the case and afford him a reasonable period for a response, prior to a return of the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


